Per Curiam.—
The defendant avers, substantially, in his affidavit that the endorsement made by him to the plaintiffs was upon the express agreement that no recourse was to be had to him as an endorser, that the maker was alone to be liable to the plaintiffs, and that the endorsement was made as a means of passing title to the note. Such an agreement, if made between the original parties to the note, might not be a good defence for the drawer, inasmuch as a verbal agreement shall not vary a written instrument, (see 3 Camp. 57; 8 Taunt. 92; 3 B. & A. 233; 10 B. & C. 729; 1 S. & R. 32.) But in Pike v. Street, 1 M. & M. 226, it was held that if there be a verbal agreement between the endorser and the immediate endorsee, that the endorsee shall not sue the endorser, but the acceptor only, such agreement is a good defence on the part of the endorser against his immediate endorsee suing in breach of the agreement. And see Byles on Bills, 9, 10, 86, 112.
Buie discharged.